61 F.3d 905
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Nannette C. BUFFINGTON and Nan M. Mynatt, Plaintiffs-Appellants,v.Paul LOGLI, et al., Defendants-Appellees.
No. 95-1596.
United States Court of Appeals, Seventh Circuit.
July 25, 1995.

Before FLAUM, EASTERBROOK and ROVNER, Circuit Judges.

ORDER

1
The district court has responded to our order of June 16 by providing a copy of the transcript giving reasons for denying injunctive relief.  The court also furnished another order, entered on June 7, dismissing the suit outright.  The dismissal rests on the same ground on which appellees urge us to dismiss the appeal--that Mynatt, as a non-lawyer, lacks authority to represent her granddaughter Nannett C. Buffington in litigation.


2
We do not think this an appropriate ground on which to dismiss the appeal for want of jurisdiction.  After all, Mynatt is entitled to contest the district judge's decision that she is not Buffington's proper representative.  But it is a ground on which to affirm the district court's order denying preliminary injunctive relief.  Although the denial of an injunction was not based on the ground that led the district judge ultimately to dismiss the suit, we may affirm an order on any properly preserved ground supported by the record.  Mynatt's lack of representative capacity is such a ground, which she has had full opportunity to address in response to defendants' motion.


3
For the reasons stated by the district court in its order of June 7, Mynatt is not authorized to prosecute this suit on behalf of her granddaughter.  Whether Buffington was arrested without probable cause or has otherwise been mistreated in the course of her probation-revocation proceedings are questions to be presented in the state proceedings, where Buffington presumably is entitled to be represented by counsel.  The defamation claims are not supported by diversity of citizenship and may be pursued in state court.  There is no basis for federal intervention at the behest of a person who is neither Buffington's lawyer nor her legal guardian.


4
AFFIRMED.